DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 6-10, 12, 13 and 15-18 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed on 02/05/2021, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 02/05/2021, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 6-10, 12, 13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: U.S. 2009/0149032 to Kameda et al., which teaches a method for cleaning the inside of a processing chamber from thin films, such as silicon nitride films and the like comprising the steps of flowing a mixed gas consisting of F2 and an inert gas such as N2 in a non-plasma state through an inside of the processing chamber ([0064 and 0067-0072]), and TW201438997 to Oomori et al., which teaches a method for cleaning SiC deposits from a SiC monocrystal grow chamber (English Translation, page 2, lines 6-8) comprising the step of flowing a mixed gas comprising IF7, F2 and at least one inert gas in a non-plasma state (English Translation, page 6, line 18 to page 7, line 11), and a Comparative Example 2 gas is used for selectively removing SiC deposit in a furnace, wherein the SiC deposit is single-crystal silicon carbide on a graphite sheet (English Translation, page 25, table 2).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of flowing a mixed gas which consists of F2 gas and at least one of an inert gas and air in a non-plasma state through an inside of the SiC monocrystal growth furnace, thereby selectively 6Appln. No.: 16/065,257removing a SiC deposit deposited inside the SiC monocrystal growth furnace, wherein the SiC deposit is a 3C-SiC polycrystal having an intensity ratio of the (111) plane with respect to the other crystal planes of less than 85% according to powder XRD analysis, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714